Citation Nr: 1741811	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  13-30 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD) prior to January 8, 2015, and in excess of 70 percent from January 8, 2015.  

2.  Entitlement to a rating in excess of 10 percent for service-connected lumbar spine degenerative changes with history of herniated disc (lumbar spine disability) prior to September 10, 2015, and in excess of 20 percent from September 10, 2015.  

3.  Entitlement to a special home adaptation grant. 

4.  Entitlement to specially adapted housing.  

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).




REPRESENTATION

Veteran represented by:	Nevada Office of Veterans' Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. Bassett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1984 to November 2008.

This case is before the Board of Veterans' Appeals (Board) on appeal from a March 2013, June 2015, and November 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Offices (RO) in Salt Lake City, Utah and Reno, Nevada.  Jurisdiction now rests with the Reno, Nevada RO.  

In October 2014, the Veteran testified at a video conference hearing at the RO before a Veterans Law Judge that is no longer employed by the Board sitting in Washington, DC.  A transcript of his testimony is associated with the claims file.  The Veteran was notified in a July 2017 letter of the fact that the Veterans Law Judge who held the October 2014 hearing is no longer employed by the Board and offered an opportunity to testify at a new hearing.  The Veteran was instructed to respond within 30 days or the Board would assume that the Veteran did not wish to appear at another hearing.  The Veteran did not respond within 30 days.  

In May 2015, the Board remanded the case to the RO for further development and adjudicative action.

In a November 2015 rating decision, the RO assigned a 70 percent evaluation for the Veteran's PTSD and a 20 percent evaluation for his lumbar spine disability, effective January 8, 2015 and September 10, 2015, respectively.  As these ratings have not resulted in a full grant of the benefits sought on appeal for the entire rating period, the issues of increased ratings for the PTSD and lumbar spine disabilities remain on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).  

A claim for TDIU is considered part of an increased rating claim when raised by the record.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  As noted in treatment notes from May 2014 and the November 2015 VA examination, the Veteran is unemployed, either from 2008 or 2013.  At the August 2015 VA examination, the Veteran asserted his unemployment has been due to his PTSD symptoms and his left knee surgery.  Thus, the record raises the issue of whether the Veteran is totally disabled based on his service-connected disabilities.  

The issue of TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  For the entire period on appeal, the service-connected PTSD is productive of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, but not total occupational and social impairment.

2.  Prior to January 7, 2015, the Veteran's lumbar spine disability was not manifested by forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; the combined range of motion of the thoracolumbar spine not greater than 120 degrees; muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or an abnormal kyphosis.

3.  From January 7, 2015, the Veteran's lumbar spine disability was manifested by forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, but not forward flexion of the thoracolumbar spine 30 degrees or less, or ankylosis of the thoracolumbar spine.

4.  The preponderance of the evidence shows that the Veteran does not have loss or loss of use of both lower extremities such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, or to produce effective function that would be equally well-served by an amputation with prosthesis; blindness in both eyes, having only light perception, plus the anatomical loss or loss of use of one lower extremity; loss or loss of use of one lower extremity together with residuals of organic disease or injury or the loss or loss of use of one upper extremity that so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or the loss, or loss of use, of both upper extremities such as to preclude the use of arms at or above the elbows; blindness in both eyes with 5/200 visual acuity or less; the anatomical loss or loss of use of both hands; severe burn residuals, or residuals of an inhalation injury. 


CONCLUSIONS OF LAW

1. Affording the Veteran the benefit of doubt, the criteria for a 70 percent disability rating for PTSD, but not higher, have been met for period prior to January 8, 2015; a rating higher than 70 percent is not warranted from January 8, 2015.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2016).

2.  For the period prior to January 7, 2015, the criteria for a rating in excess of 10 percent for the service-connected lumbar spine disability were not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5242 (2016).

3.  For the period from January 7, 2015, to September 9, 2015, the criteria for an evaluation of 20 percent, but not higher, for the service-connected lumbar spine disability have been met; a rating is not warranted from September 10, 2015.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5242 (2016).

4.  The criteria for entitlement to assistance in acquiring specially adapted housing or a special home adaptation grant have not been met.  38 U.S.C.A. §§ 1154(a), 2101, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.809, 3.809a (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

VA's duty to notify was satisfied by a letter in January 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's service and post-service treatment records, VA examination reports, and lay statements have been obtained.

VA has associated with the claims folder records of the Veteran's VA outpatient treatment.  He was afforded multiple VA examinations, in October 2012, August 2015 and September 2015, which are adequate because the examiners discussed his medical history, described his disabilities and associated symptoms in detail, and supported all conclusions with analyses based on objective testing and observations.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Veteran has not reported that his PTSD and lumbar spine disabilities have worsened since the date of the most recent VA examinations.  A remand is thus not required solely due to the passage of time.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

The agency of original jurisdiction (AOJ) substantially complied with the May 2015 remand orders, namely to obtain outstanding records and schedule the Veteran for VA examinations, and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  

Based on the foregoing, VA has satisfied its duties to notify and assist under the governing law and regulations.  

II.  Increased Ratings

The Veteran seeks a rating in excess of 30 percent for PTSD prior to January 8, 2015 and a rating in excess of 70 percent from January 8 2015.  He also seeks an initial rating in excess of 10 percent for service connected lumbar spine disability prior to September 10, 2015, and a rating in excess of 20 percent from September 10, 2015.   

Legal Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  

Staged ratings must be considered, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the appeal.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  See also Fenderson v. West, 12 Vet. App. 119, 126 (1999) (applying this concept to initial ratings).  

It is the Board's responsibility to determine whether a preponderance of the evidence supports the claim or whether the evidence is in relative equipoise, with the veteran prevailing in either event, or whether there is a preponderance of evidence against the claim, in which case the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

In this case, the Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  The Veteran is competent to provide evidence of observable symptoms, including pain.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  See also Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  The Veteran is competent to describe his symptoms and their effects on employment or daily activities.  

Evaluation of the same disability under several diagnostic codes, or pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition. 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  The Board will consider not only the criteria of the currently assigned diagnostic codes, but also the criteria of other potentially applicable diagnostic codes.

PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  The rating criteria provide that a 30 percent evaluation is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of the inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal) due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.  

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. 

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

The use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

A GAF (Global Assessment of Functioning) score is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).  This is more commonly referred to as DSM-IV.

The Board notes that an examiner's classification of the level of psychiatric impairment by a GAF score is to be considered, but is not determinative of the percentage rating to be assigned.  VAOPGCPREC 10-95.

Disabilities of the spine are rated under either the General Formula for Diseases and Injuries of the Spine (General Formula) or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher rating.

The General Rating Formula for Diseases and Injuries of the Spine directs that a 10 percent evaluation is warranted where there is either forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; a combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; a combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent evaluation requires either forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; the combined range of motion of the thoracolumbar spine not greater than 120 degrees; the combined range of motion of the cervical spine not greater than 170 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or an abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent evaluation requires forward flexion of the cervical spine of 15 degrees or less or favorable ankylosis of the entire cervical spine.  A 40 percent evaluation will be assigned for either unfavorable ankylosis of the entire cervical spine; forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation will be assigned for unfavorable ankylosis of the entire spine. 

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A 20 percent evaluation requires incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent evaluation requires incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past 12 months.  A 60 percent evaluation requires incapacitating episodes having a total duration of at least six weeks during the past 12 months.  An incapacitating episode is a period of acute signs and symptoms that requires bed rest prescribed by a physician and treatment by a physician. 

For VA compensation purposes, normal motion of the thoracolumbar spine is forward flexion from 0 to 90 degrees, extension from 0 to 30 degrees, left and right lateral flexion from 0 to 30 degrees, and left and right lateral rotation from 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  38 C.F.R. § 4.71a. 

Associated objective neurologic abnormalities, including, but not limited to bowel or bladder impairment, are to be separately evaluated under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5243.

PTSD

The Veteran asserts entitlement to a rating in excess of 30 percent prior to January 8, 2015, and in excess of 70 percent thereafter.  The Board finds that a 70 percent rating, but not higher, is warranted for the entire period on appeal.  

A depression inventory from January 2012 reflected severe symptoms, including loss of pleasure, guilty feelings, self-criticalness, agitation, loss of interest, changes in sleep, changes in appetite, and tiredness or fatigue.  A treatment note from February 2012 recorded that the Veteran experienced sleep disturbance and weight gain due to eating after he wakes.  He reported hypervigilance, a history of suicidal and homicidal ideations with plans, and fleeting current suicidal and homicidal ideations.  A biopsychosocial assessment was performed in March 2012.  The Veteran complained of sleep disturbance, irritability, social isolation, and avoidance.  The Veteran reported trouble controlling his temper due to lack of sleep, avoidance of crowds, difficulty with relationships, and lack of motivation.  The Veteran denied suicidal attempts but then reported a history of a suicidal ideation after his first deployment to the Persian Gulf.  He reported a sense of foreshortened future in September 2011 due to a belief that he would die at his own hand by the end of the year.  He also reported fleeting homicidal ideations towards his landlord, which escalated into a plan.  

The Veteran's chief complaints at treatment in June 2012 were sleep disturbances, irritability, intrusive memories, and hypervigilance.  The Veteran reported that he lived with his girlfriend, owned his own business, and attended school part time.  Treatment notes from August 2012 indicate that the Veteran was not having problems at his work or in his relationship.  He reported difficulty falling asleep and staying asleep.  He was alert, oriented, and anxious.  He was assessed a GAF score of 55 and denied suicidal and homicidal ideations, auditory or visual hallucinations, paranoia, delusions, or ideas of reference.  

A VA examination was performed in October 2012 and the Veteran was diagnosed with PTSD.  The VA examiner opined the Veteran's PTSD results in occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or, symptoms controlled by medication.  The Veteran reported that "he gets along well" with coworkers, has a good relationship with his two ex-wives, had been working at his job for six years, and had no history of suicidal ideation.  The Veteran enrolled in school but did not interact with other students, sat in the back of the room during class, had no friends, goes shopping late at night, and prefers not to go out at all.  The VA examiner noted no hallucinations or delusions, no impaired impulse control, and no inappropriate behavior, but did note panic attacks in public places and sleep impairment.  The Veteran experiences difficulty falling or staying asleep, hypervigilance, exaggerated startle response, anxiety, and suspiciousness.   

A treatment note from November 2012 indicates complaints of ongoing irritability, and the Veteran admitted that he lost a client due to his temper and stopped school due to his anger.  He reported ongoing hypervigilance and startle problems.  In January 2013 he complained of sexual side effects from his medication and admitted increased alcohol use as a coping mechanism.  The Veteran subsequently stopped attending mental health treatment until November 2013, when he was noted to have ongoing problems with sleep, irritability/anger, and hypervigilance.  The Veteran admitted to stopping school and quitting his business.  He was referred to a psychologist and admitted to fluctuating suicidal and homicidal ideations, within the last two months.  The Veteran asserted that he would die before old age and had a suicidal plan.  He admitted to having destroyed furniture in his house.  He reported in December 2013 that he had been going to a person's house at three in the morning and reported that this is not the first time he had experienced violent ideation.  He stated he currently experiences homicidal ideation towards a former business partner and previous plans.  

After moving from Hawaii to Las Vegas, the Veteran was seen for an initial consultation in May 2014.  The Veteran reported doing better and denied conflicts or violence in the home.  The Veteran was noted to be unemployed since his retirement from the military in 2008.  He reported that he had to go shopping in the middle of the night to avoid people, he did not socialize, and he awakens sweating from nightmares.  A mental health checkup from July 2014 indicated that the Veteran continues to have symptoms of hypervigilance, avoidance, irritability, and anger issues, but he denied suicidal ideations or psychotic symptoms.  He reported bouts of anger, including recently causing him to punch a hole in the wall.  However, he denied suicidal and homicidal ideations, hallucinations, or symptoms of mania.  In August 2014, he was mildly anxious with congruent affect and no suicidal or homicidal ideations, hallucinations, or symptoms of mania.  The Veteran denied homicidal intentions and assaultive ideation in September 2014 and was noted to be mildly anxious.  The Veteran reported a verbal altercation in October 2014 but denied suicidal and homicidal ideation.  The Veteran reportedly continued to seek regular mental health treatment through January 2015.  

A VA examination from August 2015 indicates that the Veteran's PTSD is characterized by occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood.  He told the VA examiner that he has been unemployed since 2013 due to his PTSD symptoms and left knee surgery.  The Veteran reported that his symptoms had been slowly improving until early 2015, when he began culinary school.  He reported that a conflict with a fellow class member led to thoughts of harming the classmate and the Veteran withdrawing more.  The VA examiner noted the Veteran's escalating threats of physical violence and verbal aggression since 2012.  The Veteran denied legal difficulties since his VA examination in October 2012.  The VA examiner indicated the Veteran's symptoms include irritable behavior and angry outbursts, hypervigilance, exaggerated startle response, depressed mood, anxiety, suspiciousness, panic attacks less than weekly, chronic sleep impairment, mild memory loss, flattened affect, impaired judgment, disturbance of motivation and mood, difficulty in adapting to stressful circumstances, inability to establish and maintain effective relationships, suicidal ideation, and impaired impulse control.  

The November 2015 supplemental statement of the case (SSOC) explains the January 2015 effective date of the increased rating by pointing to the VA examiner's opinion that the Veteran's symptoms worsened in January 2015.  The Board disagrees.  The Veteran reported fleeting suicidal and homicidal ideations in February 2012.  In March 2012 he reported trouble controlling his temper, sense of foreshortened future, and homicidal ideations towards his landlord.  At the October 2012 VA examination the Veteran reported that he enrolled in school but did not interact with other students, goes shopping late at night to avoid people, and had no friends.  He reported losing a client and quitting school due to his temper in November 2012.  The Veteran admitted to fluctuating suicidal and homicidal ideations in November 2013.  In December 2013 he admitted to going to a person's house at three in the morning with violent ideation and reported current homicidal ideations towards a pervious business partner.  He punched a hole in a wall in July 2014 and reported a verbal altercation in October 2014.  The Veteran has reportedly been unemployed since 2013.  

This record shows continuous trouble with irritability and anger, not an increase in severity in January 2015.  Further, the records of the Veteran's functioning prior to January 2015 show difficulty with work, as the Veteran has been unemployed, school, as the Veteran has left multiple schools, family relations, as no evidence shows the Veteran in contact with family members, and judgment, as there are numerous reports of violent ideations or altercations.  Overall, there is competent and credible evidence which demonstrates that the service-connected PTSD causes occupational and social impairment with deficiencies in most areas such as work, family, judgment, thinking, and mood for the entire period on appeal.  For these reasons, and resolving reasonable doubt in favor of the Veteran, the Board finds that these symptoms more nearly approximate the criteria under Diagnostic Code 9411 for the higher 70 percent disability rating for the period prior to January 8, 2015, and the claim for a higher initial rating is granted to that extent.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130.

Under the criteria for rating of PTSD, the basis for a 100 percent scheduler rating is a finding of total occupational and social impairment.  Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004).  On this record, the Board finds that a 100 percent rating is not warranted for the service-connected PTSD at any time during the period of the appeal.  

The competent and credible evidence shows that for the entire period of the appeal, the Veteran's PTSD has not been manifested by symptoms of gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. The VA psychiatry records show evidence of irritability and violence, but no records indicate the Veteran has hurt himself or others during the period on appeal.  For instance, at the August 2015 VA examination the Veteran was not found to be a persistent danger of hurting self or others.  As recently as April 2016, the Veteran was noted to having fleeting suicidal thoughts, irritability, and fleeting homicidal thoughts, but his mood and anxiety symptoms were noted to be stable.  

Thus, the Board finds that the record demonstrates that, for entire period on appeal, the Veteran's disability picture does not more nearly approximate the 100 percent rating criteria under Diagnostic Code 9411.  See 38 C.F.R. § 4.7.

In conclusion, the Board finds that the assignment of a 70 percent rating, but no higher, for the service-connected PTSD is warranted for the period prior to January 8, 2015, but that a 70 percent rating is not warranted from January 8, 2015.  


Lumbar Spine Disability

He also seeks an initial rating in excess of 10 percent for service connected lumbar spine disability prior to September 10, 2015, and a rating in excess of 20 percent from September 10, 2015.  The Board finds that a rating in excess of 10 percent prior to January 7, 2015, is not warranted.  However, from January 7, 2015, the evidence is consistent with a rating of 20 percent, but not higher.  

Under the general rating formula for spine disabilities, a rating in excess of 10 percent requires either forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; the combined range of motion of the thoracolumbar spine not greater than 120 degrees; muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; forward flexion of the thoracolumbar spine 30 degrees or less; or ankylosis of the thoracolumbar spine. 

At a VA examination of the Veteran's lumbar spine in October 2012, the Veteran was diagnosed with degenerative disc disease of the lumbar spine.  The Veteran reported flare-ups that result in increased pain.  Range of motion testing revealed forward flexion to 75 degrees with pain at 70; extension to 25 degrees with pain at 20; right lateral flexion to 25 degrees with pain at 20; left lateral flexion to 25 degrees with pain at 20; right rotation to 25 degrees with pain at 20; and left rotation to 25 degrees with pain at 20.  No additional limitation was noted on repetitive use testing.  The VA examiner reported functional loss as excess fatigability and pain on movement.  The Veteran had tenderness but no guarding or muscle spasms.  There was not atrophy, abnormal muscle strength, sensory abnormalities, or reflex problems.  The VA examiner reported that the Veteran does not have radiculopathy or intervertebral disc syndrome.  The Veteran indicated he uses a brace occasionally.  Diagnostic testing confirmed the presence of arthritis.  The VA examiner opined that the Veteran's lumbar spine disability results in moderate negative effect on usual occupation and daily activities due to pain and decreased mobility.  

A treatment note from April 2013 indicates that the Veteran was interested in pain management for his chronic lumbar pain.  Range of motion testing revealed left lower lumbar capsular pattern tightness, restricted most in right sidebend and left rotation at 10-15 percent of the range.  A private treatment note from May 2013 indicated low back extension to 10 degrees and flexion to 70 degrees.  Rehabilitation notes from January 2015 indicate that the Veteran had "FF 60 pain, Ext 20 pain, side bend 20 pain, rotation 20 pain," and spasm and tenderness.  

Another VA examination of the Veteran's lumbar spine was performed in September 2015.  The VA examiner diagnosed the Veteran with lumbar spine degenerative disc disease and intermittent leg numbness with no neurological condition.  The VA examiner noted the Veteran does not have flare-ups of symptoms, but does experience impairment sitting, standing for more than 20 minutes, lifting, and prolonged walking.  Range of motion testing revealed forward flexion to 50 degrees with pain; extension to 20 degrees with pain; right lateral flexion to 20 degrees with pain; left lateral flexion to 15 degrees with pain; right rotation to 20 degrees; and left rotation to 30 degrees.  There was evidence of pain with weight bearing but not localized tenderness or pain on palpation.  The Veteran's lumbar spine disability resulted in guarding or muscle spasms with abnormal gait or spinal contour.  The VA examiner was unable to evaluate the Veteran's muscle spasms because flexion and extension were associated with severe pain, guarding, and spasms.  Additionally, the Veteran's disability results in disturbance of his locomotion, interference with sitting, and interference with standing.  The VA examiner noted no radiculopathy or ankylosis, but did find intervertebral disc syndrome.  The intervertebral disc syndrome results in episodes of bed rest having a total duration of at least one week but less than two weeks during the past 12 months.  The Veteran indicated occasional use of a cane and a walker, but noted that this was for both left knee pain and low back pain equally.  The VA examiner did not find that no effective function remains other than that which would be equally well-served by an amputation with prosthesis.  The VA examiner confirmed that the Veteran does have arthritis.  

Lumbar range of motion recorded at treatment in July and September 2015 was within normal limits, but no specific degrees were noted.  The Veteran's low back pain was aggravated or complicated by the Veteran's leg length discrepancy that resulted from his left total knee replacement.  At treatment in December 2015, the Veteran was ambulating without a cane but had an antalgic gate and was limping.  

Prior to January 7, 2015, the evidence is not consistent with a rating in excess of 20 percent for the Veteran's lumbar spine disability.  The range of motion measurements reported at the October 2012 VA examination are not consistent with a rating in excess of 10 percent.  The treatment notes do not include range of motion measurements that correspond with an increased rating.  While the Veteran was noted to have an antalgic gate prior to January 7, 2015, the October 2012 VA examiner noted no guarding or muscle spasm and the treatment notes do not reflect these symptoms.  As such, a higher rating on account of muscle spasm or guarding severe enough to cause abnormal gait or abnormal spinal contour is not warranted.  Further, there is no evidence of ankylosis as shown by the October 2012 VA examiner.  The VA examiner also indicated that the Veteran did not have intervertebral disc syndrome and there no other evidence that the Veteran had intervertebral disc syndrome productive of  incapacitating episodes having a total duration of at least two weeks but less than four weeks.  Thus, prior to January 7, 2015, a rating in excess of 10 percent is not warranted.  

However, treatment notes from January 7, 2015 indicate "FF 60 pain, Ext 20 pain, side bend 20 pain, rotation 20 pain," and the presence of spasms.  While the record is unclear as to what "FF 60 pain" means, the Board will resolve reasonable doubt in the Veteran's favor and conclude that it represents forward flexion of the lumbar spine measurements of 60 degrees.  This interpretation is consistent with the September 2015 VA examiner's finding that the Veteran's forward flexion was more limited than at the October 2012 VA examination.  As such, a rating of 20 percent is warranted from January 7, 2015, to September 9, 2015.  

A rating in excess of 20 percent is not warranted at any point from January 7, 2015.  The evidence does not show forward flexion of the thoracolumbar spine 30 degrees or less or ankylosis of the thoracolumbar spine.  The September 2015 VA examiner specifically found that the Veteran did not have ankylosis of the lumbar spine and the range of motion measurements are consistent with 20 percent rating.  The Veteran had intervertebral disc syndrome at the September 2015 VA examination, but episodes of bed rest had a total duration of at least one week and less than two weeks during the past 12 months.  Based on this finding, an evaluation under the criteria for intervertebral disc syndrome would result in only a ten percent rating.  Thus, the criteria for a rating in excess of 20 percent have not been met.  

Further, a separate rating for radiculopathy is not warranted.  Both the October 2012 and September 2015 VA examiners found no radiculopathy.  Treatment notes from August 2013 indicate numbness in both legs with sitting for any length of time.  The Veteran denied numbness in his legs in July 2014.  In November 2014, the Veteran hurt his lower back but denied any leg numbness or weakness.  Treatment notes from September 2015 indicate that the Veteran had low back pain with no radicular symptoms.  

The Board has also considered the Veteran's statements that describe his pain and discomfort.  The Veteran is certainly competent to describe his observations and the Board finds that his statements are credible.  In this case, however, the Board finds that the objective medical findings of specific degrees of limitation by skilled professionals are more persuasive, and which, as indicated above, do not support an initial increased rating higher than 10 percent prior to January 7, 2015, or in excess of 20 percent from January 7, 2015.  

Accordingly, based on all of the foregoing, an initial rating in excess of 10 percent is not warranted prior to January 7, 2015.  From January 7, 2015, to September 9, 2015, the Veteran's lumbar spine disability symptoms are consistent with a 20 percent rating, but no higher, and a rating in excess of 20 percent is not warranted from September 10, 2015.  

III.  Specially Adapted Housing and Special Home Adaptation Grant

At the present time, the record shows that service connection has been established for PTSD (70 percent); status post left knee surgical repair with degenerative joint disease (60 percent); headaches (30 percent); deep vein thrombosis associated with status post left knee surgical repair with degenerative joint disease (20 percent); lumbar spine degenerative changes with history of herniated disc (20 percent); status post right knee surgical repair with degenerative joint disease (10 percent); status post right foot gunshot wound injury (noncompensable); and scar, status post right foot middle toe gunshot wound injury, now to include scar due to left knee replacement (noncompensable).  The Veteran maintains that his service-connected conditions require modifications to his home and therefore he is entitled to special adapted housing and/or a special housing adaptation grant.  The Veteran reports problems with walking and mobility.  He requested a ramp for his house to allow him to avoid stairs in front of his home in June 2014 and funding for aquatic therapy.  

The requirements for special adapted housing and special home adaptation grants are very specific.  A veteran is eligible for assistance in the acquisition of housing with special features made necessary by the veteran's disability if he or she is entitled to compensation for a permanent and total service-connected disability that is due, in relevant part, to any of the following: (1) the loss, or loss of use, of both lower extremities such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; (2) blindness in both eyes, having only light perception, plus the anatomical loss or loss of use of one lower extremity; (3) the loss of use of one lower extremity together with residuals of organic disease or injury such as to preclude locomotion without use of braces, crutches, canes, or a wheelchair; (4) the loss of use of one lower extremity with the loss of use of one upper extremity so as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; (5) the loss or loss of use of both arms at or above the elbow or (6) severe burns resulting in contracture and limitation of motion of two or more extremities or one extremity and the trunk.  38 U.S.C. § 2101(a); 38 C.F.R. § 3.809(b); see also 3.350(a)(2) (defining "[l]oss of use of a hand or foot" as "when no effective function remains other than that which would be equally well-served by an amputation stump at the site of election below elbow or knee with use of a suitable prosthetic appliance"), 3.350(b)(1) (equating "loss and loss of use of an extremity" with the definition for "loss of use of a hand or foot").

The term "preclude locomotion" means the necessity for regular and constant use of a wheelchair, braces, crutches or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible.  38 C.F.R. § 3.809(c).

Similarly, a veteran is eligible for assistance in acquiring adaptations to an existing residence that are necessary due to disability, or in acquiring a residence already so adapted, if, in relevant part, he or she is entitled to compensation for a permanent and total service-connected disability that (1) includes the anatomical loss or loss of use of both hands; (2) is due to blindness in both eyes with 5/200 visual acuity or less; (3) is due to severe burns resulting in contracture and limitation of motion of two or more extremities or one extremity and the trunk; or (4) is due to residuals of an inhalation injury (including COPD, asthma, and pulmonary fibrosis).  38 C.F.R. § 3.809a(b); see also 38 U.S.C. § 2101(b).

Based on a review of the record, the Board finds that the Veteran is not entitled to either a special adapted housing or a special housing adaptation grant under the applicable regulations.  There is no question that the Veteran's service-connected disabilities do not include burn residuals, inhalation injury residuals, or loss of use of the Veteran's upper extremities.  

The preponderance of the evidence also does not indicate that the Veteran's service-connected left knee disability amounts to "loss of use" of the left knee.  The June 2015 VA examiner opined that the Veteran's left knee disability does not result in functional impairment of an extremity such that no effective function remains other than that which would be equally well-served by an amputation with prosthesis.  Further, the treatment notes do not indicate severity of limitation consistent with loss of use of both lower extremities.  

While the Veteran does use assistive devices to ambulate, he is able to ambulate without these devices.  For instance, in December 2013 he was ambulatory without assistive devices and a mildly antalgic gait.  The Veteran was prescribed a walker in November 2014, but in July 2015, the Veteran's left knee pain was noted to be mild and his ambulation was independent, the Veteran was noted to ambulate with an antalgic gate in August 2015, but he was using neither his prescribed heel lifts or his cane, and at treatment in December 2015, the Veteran's was ambulating without a cane.  Treatment notes do indicate the Veteran uses a cane and braces at times, but not with the regularity consistent with a finding that locomotion without them is precluded.  At the June 2015 VA examination he did not wear a brace on his left knee, though he reported that this was so that it could be examined.  The range of motion results for his right knee and left knee during this examination were not consistent with loss of use, as both knees reflected non-compensable flexion, though the Board acknowledges that the Veteran's left knee extension was very limited.  Treatment notes from February 2016 indicate that the Veteran was scheduled for another left knee surgery, but also that the Veteran stayed active by walking his dogs.  While the record indicates that the Veteran's knee disabilities limit his functioning, the preponderance of the evidence is against a finding that the Veteran's service-connected knee disabilities amount to "loss of use" of a lower extremity.  Because there is not a loss of use of either lower extremity, the criteria for special adapted housing and special home adaptation grants are not met.  

As the Veteran's disabilities do not meet the requisite criteria under applicable regulations, entitlement to assistance obtaining specially adapted housing or a special home adaptation grant is not warranted and must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to a rating 70 percent rating, but not higher, prior to January 8, 2015 for service-connected PTSD is granted, subject to the law and regulations governing the payment of monetary benefits. 

Entitlement to a rating in excess of 70 percent for service-connected PTSD from January 8, 2015, is denied.

Entitlement to an initial rating prior to January 7, 2015, in excess of 10 percent for service-connected lumbar spine disability is denied.

Entitlement to a rating of 20 percent, but not higher, from January 7, 2015, to September 9, 2015, for service-connected lumbar spine disability, is granted, subject to the law and regulations governing the payment of monetary benefits. 

Entitlement to a rating in excess of 20 percent for service-connected lumbar disability from September 10, 2015, is denied.

Entitlement to assistance in acquiring specially adapted housing or a special home adaptation grant is denied.


REMAND

The Veteran currently has a 100 percent combined rating for his service-connected disabilities.  

However, it has been held that the receipt of a 100 percent schedular disability evaluation for a service-connected disability or disabilities does not necessarily moot the issue of entitlement to a TDIU.  Bradley v. Peake, 22 Vet. App. 280, 293-294 (2008) (resulting in revocation of VAOPGCPREC 6-99, which held that TDIU could not be considered if a claimant was already rated 100 percent for one or more disabilities).  Although no additional disability compensation may be paid when a total schedular disability rating is already in effect, Bradley recognized that a separate award of a TDIU predicated on a single disability may form the basis for an award of special monthly compensation under 38 U.S.C.A. § 1114(s). Bradley, 22 Vet. App. at 293-94. 

It must be cautioned that a TDIU based on more than one disability does not satisfy the requirement under 38 U.S.C. § 1114(s) that a claimant have a "service-connected disability rated as total."  Buie v. Shinseki, 24 Vet. App. 242 (2011).  Similarly, multiple disabilities arising from a single incident that establish entitlement to a schedular TDIU under 38 C.F.R. § 4.16(a) may not be considered as one disability that satisfies that requirement of "a service-connected disability rated as total."  A TDIU based on a single disability, however, does satisfy the requirement of "a service-connected disability rated as total" under 38 U.S.C. § 1114(s).   Moreover, VA's duty to maximize benefits requires VA to assess all of a claimant's disabilities, regardless of the order in which they were service-connected, to determine whether any combination of disabilities establishes SMC under 38 U.S.C. § 1114 . 

Additionally, where a TDIU claim is raised in connection with a claim for a higher rating, it is inferred to be part of that claim.  See Rice, 22 Vet. App. at 447.  The SMC claim must also be inferred as part of that claim.  Buie, 24 Vet. App. at 242. Therefore, these issues are within the Board's jurisdiction, and must be remanded to the RO for initial consideration.

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with written notice regarding his potential entitlement to a TDIU rating and SMC under 38 U.S.C.A. § 1114(s), based on Buie and Bradley, cited above.

2.  After undertaking any indicated development, adjudicate the claims for a TDIU rating, and SMC under 38 U.S.C.A. § 1114(s).  Specifically, for an award of SMC under that provision, the Veteran must have a "single service-connected disability" rated as total; this can be a schedular 100 percent or based on a TDIU rating, but the rating must be for a single disability (disabilities considered as one disability under 38 C.F.R. § 4.16(a) are not considered a "single disability" for this purpose).  Therefore, the RO must determine whether the Veteran has a single service-connected disability that renders the Veteran unemployable.  In addition, there must be other service-connected disability or disabilities rated 60 percent or more, separate and distinct from the service-connected disability rated 100 percent and involving different anatomical segments or bodily systems.  See 38 C.F.R. § 3.350(i).

3.  After the above development has been completed, adjudicate the Veteran's claims.  If the benefits sought remain denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


